16-922-cv
Heyliger v. Peters

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 27th day of June, two thousand nineteen.

PRESENT:               JOSÉ A. CABRANES,
                       REENA RAGGI,
                       CHRISTOPHER F. DRONEY,
                                    Circuit Judges.


DEREK A. HEYLIGER,

                               Plaintiff-Appellant,                          16-922-cv

                               v.

C. PETERS, Investigator, individually, CHARLES
WOODY, Investigator, Binghamton Police
Department, individually, FREDDY ASKAR,
Investigator, Broome County Sheriff’s Department,
individually, JIM HAWLEY, Investigator, Binghamton
Police Department, individually, PHILLIP DEANGELO,
Investigator, Binghamton Police Department,
individually, CITY OF BINGHAMTON, BROOME
COUNTY,

                     Defendants-Appellees.*




     *
         The Clerk of the Court is directed to amend the caption as shown above.


                                                        1
FOR PLAINTIFF-APPELLANT:                                   FIONA J. KAYE (Felicia H. Ellsworth, on
                                                           the brief), Wilmer Cutler Pickering Hale and
                                                           Dorr LLP, New York, NY.

FOR DEFENDANT-APPELLEE CITY OF
BINGHAMTON:                                                BRIAN M. SEACHRIST, Office of the
                                                           Corporation Counsel, Binghamton, NY.

FOR DEFENDANTS-APPELLEES JAMES
HAWLEY, PHILLIP DEANGELO, CHARLES
WOODY, CARL PETERS:                                        Patricia A. Cummings, Leonard &
                                                           Cummings LLP, Binghamton, NY.


FOR DEFENDANTS-APPELLEES BROOME
COUNTY, FREDDY
ASKAR:                                                     Robert G. Behnke, Broome County
                                                           Attorney, Binghamton, New York.

       Appeal from the March 11, 2016 judgment of the United States District Court for the
Northern District of New York (Norman A. Mordue, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

        Plaintiff-Appellant Derek A. Heyliger (“Heyliger”) appeals from an award of summary
judgment to Officers James Hawley, Phillip DeAngelo, Charles Woody, Carl Peters, and the City of
Binghamton (jointly, “Binghamton defendants”) and to Broome County and Freddy Askar (jointly,
“Broome defendants”). Heyliger filed this suit against the Binghamton defendants and the Broome
defendants on claims arising from his arrests for gang assault and for tampering with evidence. He
argues that the arrests were unlawful because they were not supported by probable cause. We
assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

        We review a district court’s grant of summary judgment de novo, “construing the evidence in
the light most favorable to the nonmoving party and drawing all reasonable inferences and resolving
all ambiguities in its favor.” Fox v. Costco Wholesale Corp., 918 F.3d 65, 71 (2d Cir. 2019) (internal
quotation marks omitted).




                                                   2
        A section 1983 claim for false arrest “is substantially the same as a claim for false arrest
under New York law.”1 Jenkins v. City of New York, 478 F.3d 76, 84 (2d Cir. 2007). To prevail on a
claim for false arrest under New York law, a plaintiff must show that: “(1) the defendant intended to
confine him, (2) the plaintiff was conscious of the confinement, (3) the plaintiff did not consent to
the confinement, and (4) the confinement was not otherwise privileged.” Wright v. Musanti, 887 F.3d
577, 587 (2d Cir. 2018). An arrest is privileged if it is supported by probable cause, which “is an
absolute defense to a false arrest claim.” Jaegly v. Couch, 439 F.3d 149, 152 (2d Cir. 2006). “[I]t is well-
established that a law enforcement official has probable cause to arrest if he received his information
from some person, normally the putative victim or eyewitness, unless the circumstances raise doubt
as to the person’s veracity.” Panetta v. Crowley, 460 F.3d 388, 395 (2d Cir. 2006) (internal quotation
marks and citation omitted).

        Heyliger argues that his arrest for gang assault lacked probable cause because the victim’s
sworn statement of September 12, 2010, on which the police relied, lacked reliability. To support his
contention, he cites record evidence showing that the victim was intoxicated at the time of the
statement. He further cites the notes of a police officer present at the crime scene indicating that the
victim was incoherent in the immediate aftermath of the attack. But there is no evidence that the
officers taking the victim’s statement at the hospital were aware that the victim was intoxicated so as
to have cause to question reliability. Moreover, the statement on which the police relied was
coherent, described the location and details of the attack, and identified several of the alleged
attackers. Further, it comported with other facts already known to the police. Accordingly, we
conclude that the statement was sufficiently reliable to support a finding of probable cause.

         Heyliger next argues that even if the statement was reliable, it did not sufficiently identify
him as the perpetrator because the statement referred to him only as “Swish.” But Heyliger’s own
testimony makes clear that he went by the nickname Swish, that he had used this moniker since at
least the year 2000, and that he was well-known to, and had previously interacted with, many of the
police officers who are defendants in this case. In light of Heyliger’s testimony, we conclude that the
District Court did not err in finding that there was no material dispute of fact that the statement’s
reference to “Swish” established probable cause as to Heyliger’s involvement.

        Heyliger further argues that the statement merely identified his presence at the crime scene,
but did not implicate him in the crime. This is plainly incorrect. The statement claims that “a bunch
of Bloods attacked me. Nooks, Styles, Swish, and YG were there.” App’x 379. Nooks started talking
to the victim, and “[t]he other guys approach [him] and people started hitting [him] and stabbing
[him].” Id. Then, after the victim temporarily got away, “[a]ll those guys jumped [him] again.” Id. at



    1Heyliger’s second amended complaint includes a long list of claims against many defendants. He has
appealed only his claims for false arrest under state and federal law.


                                                     3
380. Placed in context, this statement is “sufficient to warrant a person of reasonable caution in the
belief that the person to be arrested has committed or is committing a crime.” Dancy v. McGinley, 843
F.3d 93, 107 (2d Cir. 2016) (internal quotation marks omitted).

         Heyliger argues that his arrest for tampering with evidence was unlawful because it was
unsupported by probable cause. As Heyliger acknowledges, defendants procured an arrest warrant
prior to this arrest. The existence of an arrest warrant establishes a presumption of probable cause.
Walczyk v. Rio, 496 F.3d 139, 156 (2d Cir. 2007). Heyliger contends that the presumption is
overcome in this case because Officer Woody, who filed the felony complaint to obtain the warrant,
falsely stated in the complaint that Heyliger intentionally destroyed his phone by breaking it into
pieces and throwing it away. But there is no dispute that Heyliger’s phone broke in half while in his
hands during the arrest, and Heyliger has produced no evidence showing that Officer Woody
knowingly misstated any facts in the felony complaint. Accordingly, the District Court did not err in
granting summary judgment on Heyliger’s false arrest claim as to this arrest.

         Because we conclude that the District Court properly granted summary judgment as to all
federal claims, we conclude that the District Court did not err in declining to exercise supplemental
jurisdiction over any state claims.

                                          CONCLUSION

       We have reviewed all of the arguments raised by Heyliger on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the March 11, 2016 judgment of the District
Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  4